[Cite as State v. McCoy, 2013-Ohio-5007.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                               :       JUDGES:
                                            :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                  :       Hon. Sheila G. Farmer, J.
                                            :       Hon. John W. Wise, J.
-vs-                                        :
                                            :
CHARLES MCCOY                               :       Case No. 13-CA-63
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 04 CR 380



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   November 12, 2013




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

KENNETH W. OSWALT                                   CHARLES MCCOY, Pros Se
20 South Second Street                              Inmate No. A488128
4th Floor                                           Chillicothe Correctional Institute, F-1
Newark, OH 43055                                    P.O. Box 5500
                                                    Chillicothe, OH 45601
LIcking County, Case No. 13-CA-63                                                        2

Farmer, J.

       {¶1}   On July 30, 2004, the Licking County Grand Jury indicted appellant,

Charles McCoy, on one count of aggravated robbery in violation of R.C. 2911.01(A)(1),

one count of attempted murder in violation of R.C. 2903.02, one count of felonious

assault in violation of R.C. 2903.11(A)(1), and two counts of kidnapping in violation of

R.C. 2905.01(B). Said charges arose from the robbery of a Dairy Queen involving two

employees and the beating and multiple stabbing of one of them.

       {¶2}   A bench trial commenced on February 7, 2005.            The trial court found

appellant guilty of all counts. By judgment entry filed February 9, 2005, the trial court

sentenced appellant to an aggregate term of thirty years in prison.

       {¶3}   Appellant filed an appeal, assigning eleven errors for review, including a

challenge to his sentence on allied offenses (Assignment of Error VIII). Upon review,

this court affirmed appellant's convictions and sentence.     State v. McCoy, 5th Dist.

Licking No. 05-CA-29, 2005-Ohio-56.

       {¶4}   On March 4, 2013, appellant filed a motion requesting corrective

sentencing in accordance with R.C. 2941.25. By judgment entry filed July 10, 2013, the

trial court denied the motion.

       {¶5}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

       {¶6}   "THE LICKING CO., OHIO COURT OF COMMON PLEAS ERRED BY

NOT COMPLYING WITH THE 1972 LEGISLATIVE MANDATES OF R.C. 2941.25,

UPON FILED MOTION REQUESTING SUCH."
LIcking County, Case No. 13-CA-63                                                     3


                                           II

      {¶7}   "THE LICKING CO., OHIO COURT OF COMMON PLEAS DIVISION

ERRED IN FINDING THAT ONE COUNT OF ATTEMPTED MURDER AND ONE

COUNT OF FELONIOUS ASSAULT, IN RE: TO THE VICTIM, T. MILLER, ARE NOT

ALLIED OFFENSES OF SIMILAR IMPORT, IN COMPLIANCE WITH R.C. 2941.25."

                                           III

      {¶8}   "THE LICKING CO., OHIO COURT OF COMMON PLEAS DIVISION

ERRED IN FINDING THAT ONE COUNT OF AGGRAVATED ROBBERY AND TWO

COUNTS OF KIDNAPPING(S) ON THE VICTIM(S), T. MILLER, AND, H. BONIFANT,

ARE NOT ALLIED OFFENSES OF SIMILAR IMPORT, IN COMPLIANCE WITH R.C.

2941.25."

                                        I, II, III

      {¶9}   Appellant claims the trial court erred in denying his motion requesting

corrective sentencing in accordance with R.C. 2941.25 as his sentence on "allied

offenses" was invalid and contrary to law. We disagree.

      {¶10} In his March 4, 2013 motion requesting corrective sentencing in

accordance with R.C. 2941.25, appellant argued the trial court erred in sentencing him

to an aggregate term of thirty years in prison because the offenses were allied offenses

under R.C. 2941.25.

      {¶11} In his original appeal, State v. McCoy, 5th Dist. Licking No. 05-CA-29,

2005-Ohio-56, appellant assigned the following error: "VII. THE TRIAL COURT ERRED

AND/OR ABUSED ITS DISCRETION IN FAILING TO FIND THAT COUNTS 1, 2, 3,
LIcking County, Case No. 13-CA-63                                                       4


AND 4 ARE ALLIED OFFENSES OF SIMILAR IMPORT (R.C. 2941.25(A)) AND

SUBJECT APPELLANT TO ONE (1) CONVICTION."

      {¶12} After review, this court at ¶ 114-117 concluded the following:



            While appellant claims that the trial court erred in failing to find that

      attempted murder and felonious assault are allied offenses of similar

      import, we disagree.

            In State v. Myers (Jan. 14, 2002), Perry App. No. 01CA5, 2002 WL
54753, this Court held as follows:

            "We find the elements of attempted murder and felonious assault

      do not meet the requirements of [State v.] Rance [(1999), 85 Ohio St. 3d
632, 710 N.E.2d 699], supra, and so for this reason, the offenses are not

      allied offenses of similar import. Likewise, we find felonious assault is not

      a lesser included offense of attempted murder." Id. at 3. See also State v.

      Morris, Guernsey App. No. 03 CA 29, 2004-Ohio-6988, 2004 WL
2955226.

            Appellant further argues that the court erred in not finding that

      kidnapping and aggravated robbery are allied offenses of similar import.

      Aggravated robbery, in accordance with R.C. 2911.01(A)(1), requires

      proof that defendant brandished a deadly weapon in order to facilitate the

      theft offense whereas kidnapping, in accordance with R.C. 2905.01,

      requires proof that appellant restrained Teresa Miller of her liberty or

      removed her from the place where she was found. Each of the crimes
LIcking County, Case No. 13-CA-63                                                       5


      require[d] proof of an element not included in the other.        Accordingly,

      aggravated robbery and kidnapping are distinguishable because the

      elements do not correspond to such a degree that the commission of one

      will result in the commission of the other. State v. Dowdell, Cuyahoga

      App. No. 83829, 2004-Ohio-5487. See also State v. Bunch, Mahoning

      App. No. 02CA196, 2005-Ohio-3309 and State v. Spriggs (Aug. 28, 2001),

      Delaware App. No. 00CA-A-037, 2001 WL 1000980, in which this court

      noted that the appellant had conceded that the crimes of kidnapping and

      aggravated robbery were not allied offenses of similar import.



      {¶13} We find the arguments herein to be res judicata. Res judicata is defined

as "[a] valid, final judgment rendered upon the merits bars all subsequent actions based

upon any claim arising out of the transaction or occurrence that was the subject matter

of the previous action." Grava v. Parkman Twp., 73 Ohio St. 3d 379, 1995-Ohio-331,

syllabus. See also State v. Perry, 10 Ohio St. 2d 175 (1967).

      {¶14} In support of his argument, appellant cites this court to State v. Johnson,

128 Ohio St. 3d 153, 2010-Ohio-6314, wherein the Supreme Court of Ohio recently

reviewed a two-step analysis for allied offenses. We note appellant is not entitled to the

benefit of any new case law after the disposition of his direct appeal. State v. Rhodes,

5th Dist. Licking App. No. 05CA98, 2006-Ohio-3996.

      {¶15} Assignments of Error I, II, and III are denied.
LIcking County, Case No. 13-CA-63                                             6


      {¶16} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




                                       _______________________________
                                       Hon. Sheila G. Farmer



                                       _______________________________
                                       Hon. William B. Hoffman



                                       _______________________________
                                       Hon. John W. Wise


SGF/sg 1031
[Cite as State v. McCoy, 2013-Ohio-5007.]


                   IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :
                                              :
        Plaintiff-Appellee                    :
                                              :
-vs-                                          :       JUDGMENT ENTRY
                                              :
CHARLES MCCOY                                 :
                                              :
        Defendant-Appellant                   :       CASE NO. 13-CA-63




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Licking County, Ohio is affirmed. Costs to

appellant.




                                              _______________________________
                                              Hon. Sheila G. Farmer



                                              _______________________________
                                              Hon. William B. Hoffman



                                              _______________________________
                                              Hon. John W. Wise